Citation Nr: 0317094	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-00 03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for spondylolysis of 
L5, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.  

This appeal arises from a April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied an increased rating for 
spondylolysis of L5.  During the pendency of this appeal the 
veteran moved to Wyoming and this appeal was sent to the 
Board from the Cheyenne, Wyoming RO.  


REMAND

When the veteran submitted his substantive appeal in January 
2000 he indicated he wanted a hearing at that local VA office 
before a Member of the Board.  In April 2000 the veteran 
amended that request.  He asked for a hearing before a local 
hearing officer.  The veteran has not been afforded a hearing 
at the RO before a local hearing officer regarding the issue 
of an increased rating for spondylolysis of L5.  The Board of 
Veterans Appeals sent the veteran a letter in May 2003 and 
asked him to indicate if he wanted a hearing.  In June 2003 
the veteran responded and indicated he wanted a hearing at 
the RO before regional office personnel.  In order to afford 
the veteran his requested hearing the claim must be remanded 
to the RO.  

Accordingly, the case is REMANDED for the following:

1.  The RO should also ask the veteran to 
list the names and addresses of all 
medical care providers who have evaluated 
or treated him for spondylolysis of L5 
since May 2002.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

2.  The RO should arrange of the veteran 
to have a hearing before a Hearing 
Officer at the RO.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased rating for 
spondylolysis of the lumbar spine 
consideration of any evidence obtained by 
VA since the RO issued a Supplemental 
Statement of the Case (SSOC) in August 
2002.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, he should be provided with 
an appropriate supplemental statement of 
the case, which contains a summary of all 
evidence obtained by VA since the last 
SSOC, and given the opportunity to 
respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




